           Case 1:16-cr-00692-JMF Document 304 Filed 05/24/19 Page 1 of 4



                                      LAWRENCE A. DUBIN
                                               Attorney at Law
                                 401 Broadway-Suite 306-New York, N.Y. 10013
                                                 917-543-0216
                                              Fax (212)966-0588
                                        E-Mail: DUBINLARRY@AOL.COM


Member New York and New Jersey Bar


                                                                  May 23, 2019

Hon. Jessie M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
                                                          Re:     Raitis Grigorjevz
                                                                  Dkt. No. 16 Cr. 692 (JMF)

Dear Judge Furman:

        I write on behalf of my client Raitis Grigorjevz who is presently scheduled for sentencing

before you on June 5, 2019 at 3:30 P.M.


                                            BACKGROUND

        On February 26, 2019, pursuant to a plea agreement, the defendant pled guilty to a one

count superseding information charging him and others with conspiracy to commit wire fraud, in

violation of 18 U.S.C. § 1343 and to defraud a financial institution, in violation of 18 U.S.C. §

1344. His stipulated guidelines range is 27 to 33 months.



                                                  FACTS

        The defendant is a citizen of Latvia. He entered the U.S. on November 16, 2018 as tourist

on a Latvian passport. He was recruited in Latvia to travel to the U.S. for the purpose of opening

bank accounts and withdrawing money from those accounts. The money was turned over to his

handler.



                                                     1
          Case 1:16-cr-00692-JMF Document 304 Filed 05/24/19 Page 2 of 4



        Raitis was actually in the U.S. for less than two weeks. He arrived on November 16, 2018

and was arrested at JFK airport on Sunday December 2, 2018. In that short period, he made

withdraws exceeding $100,000 from the accounts he had established. He received approximately

$10,000 for his involvement, some of which he sent back to Latvia, the balance was found in his

possession at the time of his arrest.



                                        MITIGATING FACTORS

        Raitis wanted to go home after two days. He felt guilty and uneasy with what he was

doing and wanted to return to Finland because he realized, even from the outset, the conduct was

illegal. His handler told him he couldn’t go until the business was finished. That if he refused

“he’d be taken to the banks by strong armed men.” Raitis was scared, felt threatened and so

acquiesced.

        When his handler told him something had happened in Latvia and that he and the others

would have to fly home immediately, he silently thanked God that it was all over.

        A clear sign that defendant is truly repentant is that after his arrest at JFK, he waived his

Miranda rights, and gave the agents a fairly complete statement of his illegal activities. Moreover

he consented to the government’s request to search his cellphone and tablet.



        The defendant is 27 years old. He has never been in trouble before. In fact no one in his

family had ever had a conflict with the law. This incident is a total aberration in another wise

spotless life.

        In 2013, after a four-year course of study, the defendant graduated from a vocational

trade school in Rēzekne, Lativa. His studies focused on construction skills, which he possesses in



                                                  2
         Case 1:16-cr-00692-JMF Document 304 Filed 05/24/19 Page 3 of 4



carpentry, bricklaying, scaffolding, and working with sheetrock. The defendant’s primary

language is Latvian, but he is also fluent in Russian, Serbian, and speaks conversational English.

He has never married and has no children.

       For the two year prior to his arrest he worked as a supervisor for a construction and

scaffolding company in Helsinki, Finland. He moved to Finland to take that job. The pay is good

by Latvian standards. As a supervisor he had forty (40) men working under him. He was on

vacation from the company when he travelled to the U.S for the instant offense. The job in

Finland dealt with renovating the Olympic Stadium in Helsinki. He was the only foreign

supervisor on the job.

       This man makes a good living. He will always be able to find work in the construction

industry. In fact he was on the verge of returning to Latvia to start his own construction company

with his friend and would be partner Alexsejs when this incident occurred. He stupidly

succumbed to the opportunity to make some fast money to help him start his new business. Of

course he never discussed any of this with Alexsejs. If he had maybe his participation, this

incident never would have happened.

       Mr. Grigorjevz is really not a criminal in the true sense of the word. He made a tragic

mistake. It haunts him every day of his life. There are days when he wakes up and thinks he is

home. Then reality sinks in.

       He is deeply ashamed of what he has done. He helped “bad people” steal money from

innocent victims and he is sorry about that. Not only because he got caught. He is angry with

himself. Blames no one but himself. Feels terrible about the impact this has had on his parents.




                                                3
         Case 1:16-cr-00692-JMF Document 304 Filed 05/24/19 Page 4 of 4



        His incarceration at the MDC is particularly harsh when compared to other inmates. He

has no family or friends in this country. No one to visit him. His parents can’t visit him and “its

killing me” in his words. He is sorry about the pain he has caused them.

        In short he feels and displays all of the emotions one would associate with a decent

human being. And in fact he is a decent human being.

        As far as the factors, set out in 18 U.S.C. § 3553(a), Mr. Grigorjevz is certainly not a

danger to the community. He is going to de deported. He is not in need of rehabilitation. The

folly of his actions has certainly been driven home to him. The arrests in this case started in

Latvia. Word has certainly reached the public there and here, that this type of conduct will not be

tolerated.

        I would ask Your Honor to sentence him at a significant variance to his guideline range

and consider time served because his continued incarceration serves no useful purpose. When

imposing sentence, I would ask Your Honor to factor into your calculation the time he will spend

in immigration custody awaiting deportation after his federal sentence is over. I have been

informed that he could be in immigration custody anywhere from two to six months.



                                                              Respectfully submitted,

                                                              /Lawrence A. Dubin
                                                              Lawrence A. Dubin, Esq.
LAD/cl




                                                  4
